In certiorari proceeding to review an assessment of real property defendants appeal from a final order reducing the assessments from $132,000 to $80,000 for the tax year of 1938, and the first half of the tax year of 1939. Order modified by providing that the assessment for the year 1938 and the first half of the year 1939 be fixed in the sum of $80,000 for the land, and $20,000 for the improvements — a total assessed valuation of $100,000; and, as thus modified, the order is unanimously affirmed, without costs. We are of opinion that the reduction in the land assessment was too drastic. Present — Lazansky, P. J., Hagarty, Carswell, John-ton and Adel, JJ.